UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6021


DANIEL KERSTETTER,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCE INC.; DR. PAUL MATERA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:17-cv-00604-DKC)


Submitted: August 8, 2018                                         Decided: August 23, 2018


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Daniel Kerstetter, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Kerstetter appeals the district court’s order granting summary judgment to

Dr. Paul Matera on his 42 U.S.C. § 1983 (2012) complaint. 1 We have reviewed the

record and find no reversible error. Accordingly, we grant leave to proceed in forma

pauperis and affirm for the reasons stated by the district court. 2 Kerstetter v. Wexford

Health Source Inc., No. 1:17-cv-00604-DKC (D. Md. Dec. 4, 2017).                 We deny

Kerstetter’s motions to appoint counsel and to supplement the record with photographic

evidence. We also deny as moot Kerstetter’s motion for emergency intervention. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




       1
         The district court entered a separate order dismissing Kerstetter’s claim against
Wexford Health Source Inc., and Kerstetter does not challenge in his informal appellate
brief the district court’s dismissal of Wexford. See 4th Cir. R. 34(b); Jackson v. Lightsey,
775 F.3d 170, 177 (4th Cir. 2014).
       2
         To the extent Kerstetter argues on appeal that Dr. Matera violated his Eighth
Amendment rights by denying him a follow-up appointment with Dr. Daniel Daniels,
failing to adequately care for his wound after a May 2017 surgery, and releasing him to
general population after that surgery, we conclude that Kerstetter waived appellate review
of these claims by failing to raise them in the district court. See Pornomo v. United
States, 814 F.3d 681, 686 (4th Cir. 2016).


                                             2